OPINION ON PETITION TO REHEAR
FONES, Justice.
First, the petition reargues facts thoroughly considered in rendering the opinion in this case.
Second, the petition suggests that the decision in this case is contrary to the principles announced in Owens Illinois, Inc. v. Lane, 576 S.W.2d 348 (1978). We disagree.
The expert- medical testimony in this case affirmatively stated that the burned skin was not as durable as normal skin and was more susceptible to injury and disease in a context leaving no doubt that that condition was of permanent duration, whereas in Owens Illinois, supra, the medical testimony was that the odds were 40% that the injury would be permanent and 60% that it would not.
The petition to rehear is denied.
HENRY, C. J., and COOPER, BROCK and HARBISON, JJ., concur.